171 Pa. Super. 282 (1952)
Commonwealth ex rel. Campbell, Appellant,
v.
Claudy.
Superior Court of Pennsylvania.
Submitted April 21, 1952.
July 17, 1952.
Before RHODES, P.J., HIRT, RENO, DITHRICH, ROSS, ARNOLD and GUNTHER, JJ.
*283 Clark Campbell, appellant, in propria persona, submitted a brief.
No argument was made nor brief submitted for appellee.
PER CURIAM, July 17, 1952:
Relator, Clark Campbell, has appealed from the order of the Court of Common Pleas of Indiana County dismissing his petition for writ of habeas corpus and denying the writ.[1] Petition for rehearing was refused.
On July 12, 1937, relator had pleaded guilty in the Court of Quarter Sessions of Indiana County to indictments charging various crimes. Sentences were imposed and relator has been confined in the Western State Penitentiary.
Relator's present petition  twelve having been admittedly filed by him in state and federal courts  sets forth his contentions as follows: (1) That he was denied his own paid counsel; (2) that he was denied his witnesses; (3) that he was held incommunicado; (4) that he was denied a preliminary hearing for forty-three days; (5) that he was sentenced by a court having no jurisdiction; and (6) that the sentences of the court were illegal.[2]
Among the petitions previously presented by relator was one to this Court; the writ was refused, except for the correction of the date when the first sentence was to take effect. Com. ex rel. Campbell v. Ashe, 141 Pa. Super. 408, 15 A.2d 409 (October 2, 1940).
Thereafter, on September 9, 1946, relator filed another petition for writ of habeas corpus in this Court, *284 No. 198 Miscellaneous Docket, Western District, which was denied on October 3, 1946, as it raised no legally meritorious issues not decided on the prior application by relator, which decision appears in 141 Pa. Super. 408, 15 A.2d 409. On November 8, 1946, a petition for allocatur to the Supreme Court of Pennsylvania was refused, and on March 7, 1949, a petition for writ of certiorari to the Supreme Court of Pennsylvania filed with the Supreme Court of the United States was denied.
Subsequently, at No. 1621 Miscellaneous Docket, Western District, Supreme Court, relator filed a petition for writ of habeas corpus; a rule to show cause why such writ should not issue was granted. On December 30, 1949, the Supreme Court discharged the rule and refused the writ. The Supreme Court of the United States, on March 13, 1950, denied relator's petition for writ of certiorari to the Supreme Court of Pennsylvania.
We agree with Judge CREPS that the order of the Supreme Court of Pennsylvania has disposed of relator's petition in this appeal. As there are no new averments, which are material and relevant, the court below properly refused further review and consideration of the matters so passed upon and decided by the Supreme Court of this Commonwealth. Com. ex rel. Lewis v. Ashe, 142 Pa. Super. 357, 16 A.2d 433. This last petition in a long series is repetitious of previous petitions; the same averments have been before the appellate courts and adjudicated. See Com. ex rel. Collins v. Claudy, 170 Pa. Super. 199, 85 A.2d 663; Com. ex rel. Gibbs v. Claudy, 170 Pa. Super. 205, 85 A.2d 621; Com. ex rel. Allen v. Claudy, 170 Pa. Super. 499, 87 A.2d 74; Com. ex rel. Banks v. Claudy, 370 Pa. 190, 88 A.2d 53.
The order of the court below is affirmed.
NOTES
[1]  The petition was considered by President Judge CREPS, who made the order from which relator has appealed.
[2]  See Com. ex rel. Grierson v. Ashe, 353 Pa. 1, 4, 44 A.2d 239.